t c memo united_states tax_court leonard o parker jr petitioner v commissioner of internal revenue respondent docket no 4053-03l filed date leonard o parker jr pro_se hieu c nguyen for respondent memorandum findings_of_fact and opinion haines judge this is a case under sec_6320 and sec_6330 petitioner failed to pay income_tax liabilities for and years at issue as a result respondent filed a notice_of_federal_tax_lien nftl the issues for decision are unless otherwise indicated all section references are to the internal_revenue_code as amended amounts are rounded to the nearest dollar whether the amount assessed in each year at issue was correct whether petitioner’s date bankruptcy filing barred the assessment of his income_tax_liability whether the assessments for the tax years at issue were timely whether penalties under sec_6651 should be abated whether interest on the tax_liabilities for all tax years at issue should be abated whether petitioner received proper notice of the filing of the nftl and whether collection alternatives were properly considered findings_of_fact petitioner resided in torrance california when he filed the petition prior to becoming a california resident he was a resident of new orleans louisiana petitioner filed tax returns in which he reported income of dollar_figure for dollar_figure for and dollar_figure for and income taxes due of dollar_figure dollar_figure and dollar_figure for those respective years petitioner failed to pay the income taxes due other than a partial payment of dollar_figure for respondent assessed petitioner's federal_income_tax liabilities on date date and date respectively the assessment for each tax_year was made within years from the date the return for that year was filed petitioner filed for bankruptcy on three separate occasions the bankruptcy proceeding filed on date was dismissed date the proceeding filed on date was closed date and the proceeding filed on date was closed date in petitioner filed two forms offer-in- compromise to settle the tax_liabilities the first offer filed on date was rejected on date after petitioner failed to respond to respondent’s request for verifiable financial statements the second offer filed date was rejected on date because petitioner again failed to provide necessary financial information and failed to provide an original signature on the form_656 on date respondent’s automatic collection service acs requested an nftl on date an nftl was prepared which was filed on date by respondent with the new orleans parish recorder’s office petitioner had no offer-in- compromise in effect or pending at the time the nftl was filed on date the new orleans taxpayer_advocate services office taxpayer_advocate told petitioner a 45-day hold would be placed on all collection actions to allow petitioner to submit another offer-in-compromise on date respondent timely sent via certified mail a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 to petitioner regarding his unpaid income_tax liabilities for the years at issue the notice indicated on date a federal_tax_lien was filed with respect to petitioner’s unpaid income_tax liabilities for the years at issue the lien was recorded on date on date the taxpayer_advocate sent a letter to petitioner explaining why his previous offers were rejected the letter also stated petitioner needed to complete another offer containing current financial information and file it through the taxpayer advocate’s office on date petitioner timely filed a form request for a collection_due_process_hearing petitioner’s request contained his new orleans address and telephone number in his hearing request he alleged the notice of tax_lien_filing was untimely an offer-in-compromise was pending and the taxpayer_advocate had placed a hold on collection on date the taxpayer advocate’s office sent another letter to petitioner expressing we have never received your current form_656 or financial statements with verification again petitioner failed to work with respondent to resolve his tax_liabilities petitioner became a permanent resident of southern california later in respondent’s appeals_office sent a letter dated date to petitioner’s new orleans address informing him that appeals had scheduled a conference with petitioner on date ie days after the letter was sent in respondent’s jackson mississippi appeals_office jackson is approximately miles from new orleans appeals requested petitioner to provide any documents to be considered during the jackson hearing no later than days after the date appeals sent the letter further appeals did not inform petitioner the proposed conference was the hearing under sec_6320 petitioner had requested when he submitted the form petitioner received the appeals’ date letter on date days before the date appeals had chosen for the conference the same day petitioner faxed a response to appeals stating he was unable to attend or adequately prepare for the conference in jackson and the appeals deadline for sending affidavits and documents in advance of the conference had already passed petitioner stated he would be available for the conference via telephone petitioner and appeals held their telephone conference on date on date respondent issued to petitioner a notice_of_determination concerning collection action s in which respondent determined the filing of the tax_lien for was appropriate petitioner timely filed a petition with this court the case was tried before this court in los angeles california at trial respondent contended a respondent was not required to provide petitioner an opportunity for a hearing at the appeals_office closest to petitioner’s residence and b petitioner waived any right to a hearing because petitioner had a telephone conference with appeals in lieu of attending the conference in jackson mississippi parker v commissioner tcmemo_2004_ the court ruled respondent was required to provide petitioner with an opportunity for a hearing at the appeals_office closest to his residence id further the court found petitioner did not explicitly or implicitly waive his right to a hearing at respondent’s appeals_office id the court remanded the case to respondent’s office of appeals with instructions to offer petitioner a face-to-face conference at the appeals_office closest to petitioner’s residence in southern california id on date petitioner met with settlement officer adlai climan mr climan at respondent’s los angeles appeals_office this office was the closest appeals_office to petitioner’s southern california address at the hearing petitioner asserted the amounts due were incorrect the assessments for tax years were untimely the nftl was not timely filed and the penalties and interest on the assessed liabilities should be abated in addition petitioner asserted his date bankruptcy filing barred the assessment of his tax_liability on date collection alternatives were also discussed at length petitioner indicated he wished to enter into an offer-in- compromise or an installment_agreement as a means of settling the tax_liability petitioner and mr climan discussed petitioner’s current financial circumstances petitioner stated he received state assistance of dollar_figure monthly and dollar_figure monthly in food stamps he further asserted he had no assets the parties’ discussion focused upon the possible use of an offer-in-compromise as a result of his alleged limited resources petitioner informed mr climan he was not financially able to pay the dollar_figure offer-in-compromise application fee mr climan told petitioner that if his representations concerning his financial position were true he would qualify for the application fee waiver further mr climan assured petitioner if everything petitioner stated regarding his current financial position was true if petitioner put an offer-in-compromise for dollar_figure on mr climan’s desk he would make it fly like a bird at the end of the hearing mr climan gave petitioner a previously prepared letter which stated petitioner had until date to submit the form_656 offer-in-compromise and form 433-a the letter further stated that if mr climan did not receive such documents by date he would make a determination based on the information contained in the case file in addition to the letter petitioner was provided all the necessary forms with accompanying instructions on how to complete an offer-in-compromise petitioner failed to submit the offer or any financial statement as a result no collection alternatives were considered mr climan closed the case and determined the nftl was appropriate and in accordance with all procedural guidelines a further trial of this case was held in los angeles california on date at trial petitioner reiterated the issues presented during the sec_6320 hearing petitioner further asserted that the appeals officer at that hearing had not addressed the issues and concerns raised but had attempted to talk him into submitting another offer-in-compromise petitioner testified he did not submit the offer-in-compromise because he could not afford the dollar_figure application fee in addition he disagreed with mr climan over whether the recorded lien would remain in effect until the compromised balance of the tax_liability was completely paid form 433-a collection information statement for wage earners and self employed individuals at the conclusion of trial petitioner agreed to submit an offer-in-compromise and respondent agreed to expedite the review process the parties’ agreement was incorporated into an order issued by the court on date petitioner failed to mention to respondent and the court that petitioner intended the submission of an offer to be contingent upon respondent’s withdrawing the nftl when the offer was accepted on date mr climan and his manager met with petitioner petitioner was given detailed instructions as to how to complete all the forms necessary to submit an offer-in-compromise during this meeting mr climan again informed petitioner that respondent would not withdraw the nftl until the compromised liability was paid later respondent’s counsel reiterated respondent’s position concerning removal of the lien on date petitioner informed counsel for respondent he would not submit an offer opinion sec_6321 imposes a lien in favor of the united_states upon all property and rights to property of a taxpayer who is liable for a tax and fails to pay the tax_liability after demand for payment the lien generally arises at the time the assessment is made and continues until the liability for the assessed amount is paid or becomes unenforceable because of lapse of time sec_6322 pursuant to sec_6323 a lien is not valid against certain third parties until the secretary files a notice of lien with the appropriate public_office under sec_6323 sec_6320 sets forth the notice and hearing procedures which must be followed when a tax_lien is filed under this provision the secretary is required to send written notice to the taxpayer liable for the tax not more than business days after the nftl is filed sec_6320 and the notice must advise the taxpayer of his right to appeal sec_6320 a taxpayer who so requests must be granted a hearing before an impartial appeals officer sec_6320 and c the hearing is generally conducted in accordance with the procedures described in sec_6330 d and e sec_6330 prescribes the matters a taxpayer may raise at an appeals_office hearing such as spousal defenses the appropriateness of the commissioner’s intended collection action and possible alternative means of collection including an offer- in-compromise or installment_agreement 114_tc_604 the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing if the taxpayer did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an opportunity to dispute such tax_liability sec_6330 if the taxpayer does not agree with the appeals officer's written_determination the taxpayer can appeal the determination to the tax_court or to a united_states district_court if the tax_court does not have jurisdiction over the underlying tax_liability sec_6330 to determine the correct standard of review the court must first decide whether petitioner's underlying tax_liability is properly at issue sego v commissioner supra pincite 114_tc_176 the term underlying tax_liability under sec_6330 includes amounts self- assessed under sec_6201 together with penalties and interest sec_6201 122_tc_1 sec_301_6203-1 proced admin regs the amount of the underlying tax_liability may be placed at issue if the taxpayer did not receive a statutory_notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability sec_6330 see 118_tc_572 in this case petitioner was not issued a notice_of_deficiency and did not have a prior opportunity to dispute the tax_liability therefore the proper standard of review for the arguments challenging the underlying tax_liability is de novo sego v commissioner supra pincite- petitioner makes several arguments the amounts assessed for tax years were incorrect petitioner’s date bankruptcy filing barred the assessment of his tax_liability the assessments for tax years were untimely penalties under sec_6651 should be abated interest on the tax_liabilities for all tax years at issue should be abated petitioner did not receive proper notice of the filing of the nftl and collection alternatives were not properly considered the facts in this case do not support petitioner’s arguments petitioner asserts the assessed amounts of taxes are incorrect for all tax years at issue however the taxes so assessed were reported by petitioner on his own federal_income_tax returns the assessed taxes were properly entered on the nftl the court finds no evidence or reason to believe that any of the amounts are incorrect petitioner asserts his date bankruptcy barred the assessment of his tax_liability a bankruptcy petition operates as an automatic_stay of certain acts to collect assess or recover any claim against the debtor that arose before the commencement of the case in bankruptcy u s c sec_362 effective for bankruptcy proceedings commenced after date the bankruptcy code was amended to allow for an assessment of any_tax during a bankruptcy stay u s c sec_362 personal income taxes are due on the date the return is required to be filed sec_6151 503_us_47 607_f2d_1299 9th cir because the liability for the income_tax arose after the commencement of the case in bankruptcy the assessment of that tax was not subject_to the bankruptcy stay the court finds the bankruptcy stay did not bar the assessment of petitioner’s income_tax_liability petitioner asserts the assessments for the years at issue were untimely sec_6501 generally provides that an assessment of income_tax_liability is to be made within years after the tax_return was filed the court finds petitioner’s income_tax for each of the years at issue was assessed within years of the date the tax_return for that year was filed petitioner asserts penalties should be abated because they accumulated due to respondent’s delays and payment will cause an undue_hardship because of his limited financial resources sec_6651 imposes an addition to the tax for failure to pay the amount shown as tax on the return by the prescribed date to avoid the addition_to_tax petitioner must make an affirmative showing the failure to pay was due to reasonable_cause sec_301_6651-1 proced admin regs a showing of reasonable_cause requires the taxpayer to demonstrate he exercised ordinary business care and prudence in providing for the payment of his tax_liability and nevertheless was unable to pay the tax or would have suffered undue_hardship if he had paid it on the due_date id on several occasions petitioner asserted he has very limited financial resources but he has failed to provide financial evidence every time he has been asked to substantiate these statements petitioner is unable to show his failure to pay was due to reasonable_cause the court concludes petitioner is liable for the addition_to_tax under sec_6651 for failure to make timely payment of income_tax for the years at issue petitioner asserts the payment of interest should be abated because it accumulated to his detriment due to respondent’s delays and payment will cause an undue_hardship because of his limited financial resources we apply an abuse_of_discretion standard when reviewing the commissioner's failure to abate interest 112_tc_230 sec_6404 permits the commissioner to abate interest with respect to an error or delay in payment of tax resulting from an employee of the internal revenue service’s being erroneous or dilatory in performing a ministerial_act there is no provision under sec_6404 or the regulations promulgated thereunder that allows for the abatement of interest due to financial hardship petitioner has not alleged and the record contains no evidence that respondent committed any erroneous or dilatory acts requiring abatement of interest thus the court concludes respondent's decision not to abate interest is not an abuse_of_discretion petitioner asserts he did not receive proper notice of the filing of the nftl with respect to his unpaid income_tax liabilities for the years at issue under sec_6320 the secretary shall furnish the person described in sec_6321 with written notice of the filing of a notice of lien under sec_6323 the notice may be sent by certified mail to the person’s last_known_address not more than business days after the day of filing the federal_tax_lien sec_6320 petitioner was duly sent notice within business days of the filing of the federal_tax_lien thus the court concludes respondent did not abuse his discretion in determining petitioner received proper notice of the filing of the nftl finally respondent did not abuse his discretion in determining further consideration of collection alternatives was futile petitioner repeatedly failed to cooperate and respond to respondent’s requests for financial information or to submit a processable offer-in-compromise accordingly the court holds that respondent’s determination upholding the federal_tax_lien was not an abuse of his discretion the court further holds respondent may proceed with collection of tax years and the court in reaching its holding herein has considered all arguments made and concludes that any arguments not mentioned above are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
